Case 4:19-cv-00150-P Document 83 Filed 09/18/20                   Page 1 of 1 PageID 917



                               UNITED STATES DISTRICT COURT
                                    Northern District of Texas

                               Alternate Dispute Resolution Summary


1.    Style of case: Lam Van “Tommy” Nguyen v. Quality Sausage Company, LLC

2.    Civil action number: 4:19-CV-00150-Y             2a. Date of Mediation: 09/3/2020

3.     Nature of suit: Premises – Employment – Whistle Blower

4.     Method of ADR used: X_ Mediation _____ Mini-Trial ____ Summary Jury Trial

5.     Did the case settle? ___ Before ADR _X_ In ADR _ _ Did Not Settle

6.     What was your total fee? $2750.00 per side

7.     Please list the persons in attendance (including party association, i.e, defendant, plaintiff):

       Wade H. McMullen – Mediator
       Lam Van “Tommy” Nguyen– Plaintiff
       Gene Isen-Defendant Representative
       Steve O’Brien-Defendant Representative
       Oliver Debeere-Defendant Representative


8.     Please provide the names, addresses and telephone numbers of counsel:

H. Dustin Fillmore, III, Esq.
The Fillmore Law Firm
1200 Summit Avenue, Suite 860
Fort Worth, Texas 76102

Kathy Schatz, Esq.
Jackson Lewis, P.C.
500 N. Akard, Suite 2500
Dallas, Texas 75201


       /s/ Wade H. McMullen                                       09/16/2020
       Signature of Provider                           Date

       6300 Ridglea Place, Suite 509
       Address                                                 817-731-4163
       Fort Worth, Texas 76116                         Phone
